DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (KR  100449702 B1; see attached computer translation: driving apparatus for fixation).
Regarding claim 4, KIM teaches a driving apparatus comprising: a motor (not shown) including a rotation shaft 51; a first helical gear 50 arranged on the rotation shaft 51; and a second helical gear 40 configured to be fixed to the rotation shaft 51 and engage with the first helical gear 50 by rotation of the rotation shaft 51, wherein the second helical gear 40 has a helix angle equal to or greater than that of the first helical gear (figures 4-5; page 4, paragraphs 4-5; the .
Allowable Subject Matter
Claim 1-3 and 5-15 allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                                                           

QG